Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 03/02/2020.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakvic et al., “Energy Efficiency via Thread Fusion and Value Reuse”, 2010, Institution of Engineering and Technology: Advances, Systems and Applications, pp. 114-125, in view of 
Anati et al., US Pub. No. US 2004/0128480 A1.

As per Claim 1: Rakvic discloses, 
1.     A computer-implemented method for multi-thread processing, the method comprising:
compiling (in sec. 4.1, ‘compiler’), by a computing device, a first plurality of threads (in abstract, ‘SMT’) using a corresponding first register set for each thread (in Figure 1, RegFile) in the first plurality of threads, to obtain a first plurality of corresponding machine instruction codes (Figure 1, in ICache); and
(See Figure 1, an example for two threads, but it could be more than two threads. Take pipeline b. See in sec. 4, p. 116: 
), 

fusing the first plurality of machine instruction codes using first instructions in an instruction set supported by a processing core, to obtain machine instruction code of a fused thread, the machine instruction code of the fused thread comprising thread portions corresponding to each thread of the first plurality of threads,
(See Figure 1, e.g. pipeline b and sec. 4, p. 116, Fused mode)
wherein the first instructions are inserted into the machine instruction code of the fused thread
(See, sec. 4.1, p. 117,
“SPs can be inserted by the compiler via marking the instruction with a special hint, by the user with an Open
MP (OMP) directive, or can be created dynamically by the microarchitecture (e.g. by detecting backward branches, control-independent points in an if–then–else structure etc.) SPs are stored in a small table located in the fetch
(eight entries is enough to capture the SPs).”, and

wherein the first instructions comprise load effective address instructions and control transfer instructions, wherein the load effective address instructions and the control transfer instructions are compiled using a second register set, and wherein jump operations between thread portions are implemented by the control transfer instructions inserted into the machine instruction code of the fused thread.
(See p. 115, fifth bold dot. See Figure 2, p. 116, with b assembly language having load to registers such as load r2(r4).. and with r3, r5, r6, and SPs appear being the PC addresses of registers resource stored in a small table, as LEAs, and beg and jmp as control transfer instructions, See sec 4.1, p. 117, in the thread fusion, refer to ‘detecting backward branches’, and SPs are stored in a small table, and ‘SPs can be inserted by the compiler via marking the instruction with a special hint’).
Rakvic does not specially mention “load effective address instructions and the control transfer instructions are compiled using a second register set”. 
Anati discloses “load effective address instructions and the control transfer instructions are compiled using a second register set” (See Figs 1, 2, and 3, Register file as first set and Register Folding Network as second set, and [007] and [0010], the use of second set is to support fused instruction. “There is therefore a need to allocate register file read ports in a manner that can Sufficiently Support fused uops, without the inherent short comings associated with adding a full-sized read port to the register file”.
With thread fusion a second set of registers would be sufficiently allocated to support fused instructions, but it would be added like a full set of registers. It suggested first set or second set is only for support fusion in the effective manner.
Therefore, it would be obvious to an ordinary of skills in the art before of effective filing of the application to combine the teaching of Rakvic with use register file as full size in thread fusion with the Anati using a second set for fused instructions in the case of register resource lacking of supporting fusion. The combination would be obvious because an additional set of registers would be required for effective allocation, and when lack of registers to support, developers would recognize or they made it up in full size.
As per Claim 2: Regarding,
2.    The computer-implemented method of claim 1, wherein a quantity of threads in the first plurality of threads does not exceed a first predetermined threshold, and wherein the first predetermined threshold is determined based on a quantity of registers available to the processing core.
(Claim enters negative limitation: a quantity of threads in the first plurality of threads does not exceed a first predetermined threshold. In this case, Rakvic with the example of two thread meets the claim limitation. 
It appears that if the number of the thread exceeds the threshold, the execution would be failed.
Either full-size register: Register file of Rakvic or maximum sized report of Anati [0010] meets the expectation of the claim)

As per Claim 3: Regarding,
3.    The computer-implemented method of claim 1, wherein the control transfer instructions comprise a first control transfer instruction obtained by modifying one or more jump instructions in the first plurality of machine instruction codes.
(See Rakvic, Figure 2, the ‘beq’ is modified from for and while into many ‘jmp while’ of assembly code)

As per Claim 4: Regarding,
4.    The computer-implemented method of claim 3, wherein the control transfer instructions further comprise a second control transfer instruction added based on control transfer instruction adding rules, wherein the control transfer instruction adding rules comprise at least one of the following:
making an interval between control transfer instructions no more than a predetermined quantity of instructions; and
(See Rakvic, p. 117,  in sec. 4.1, Triggering Thread fusion, the condition thread A fetching instructions until it switch into fused mode, A fetches a PC in SP, and SP’s,  “SPs can be inserted by the compiler via marking the instruction with a special hint, by the user with an Open MP (OMP) directive, or can be created dynamically by the microarchitecture”

adding the second control transfer instructions into the machine instruction code of the fused thread at a position that improves a running efficiency of the machine instruction code of the fused thread.
(See Rakvic, p. 117, in sec. 4.1, e.g. detecting backward branches..)

As per Claim 5: Regarding,
5.    The computer-implemented method of claim 4, wherein the predetermined quantity of instructions is determined based on a quantity of instructions that the processing core can execute in a single instruction cycle.
(See Rakvic, p. 117, in sec. 4.2, referred to SIMD) 



As per Claim 6: Regarding,
6.    The computer-implemented method of claim 1, wherein each thread portion comprises at least one jump instruction block.
(Rakvic, see jmp assembly code in the Figure 2)

As per Claims 8-13: The rejection of claims has the same rationale as addressed in the rejection of claims 1-6 above.

As per Claim 15-20: The rejection of claims has the same rationale as addressed in the rejection of claims 1-7 above.


Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. US 20160179542 A1

Conclusion
 	 
Pertinent prior arts:-Henry et al, US Pat. 9,244,686 B2 discloses instruction translator receiving a conditional load/store instruction that specifies to register sources.
-Lai et al, US Pat. 10,324,724 B2 discloses fusion manager to fuse instructions.
-Lai et al, US 2016/0179542 A1 discloses binary translation used to fuse multiple macroinstructions of an instruction set architecture into a single macroinstruction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
February 26, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191